DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-13 were previously pending and subject to a non-final action dated October 8, 2020. In the response submitted on January 7, 2021, claims 1, 12, and 13 were amended. Therefore, claims 1 thru 13 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on January 7, 2020.
Applicant’s arguments on Page 6 of the Response, concerning the previous objection to the drawings have been fully considered and have been found persuasive.
Applicant’s arguments on Page 6 of the Response, concerning the previous objection to the Specification have been fully considered and have been found persuasive.
Applicant’s arguments on Page 6 of the Response, concerning the previous rejection of claims 1 thru 13 under 35 U.S.C. § 101 have been fully considered and have been found persuasive in view of the amended claims. 
Applicant’s arguments on Pages 7 thru 9 of the Response, concerning the previous rejection of claims 1 thru 13 under 35 U.S.C. § 102 and have been fully considered and have been found to be moot in view of the amended claims and the amended rejection below. 
Wherein, newly cited portions of previously cited Ben-Tzur, Pub. No. US 2011/0029413, e.g., Paras. [0102], [0123] thru [0130], and [0245] thru [0255], disclose “wherein determining the desired goods condition is in response to the selected priority parameter including at least one of maximizing the quality of the goods, energy savings, minimizing transport time for the goods or minimizing inventory for the goods….” Moreover, newly cited portions of Ben-Tzur disclose, “wherein the downstream parameters include temperature configured to control operation of the downstream refrigeration system,” e.g., Paras. [0132] thru [0139] and [0228]. The aforementioned newly cited portions of Ben-Tzur will be discussed in further detail in the amended rejection below. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; and/or



Claims 1 thru 13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ben-Tzur et al., hereinafter Ben-Tzur, Pub. No. US 2011/0029413 A1. 
Regarding claim 12, Ben-Tzur teaches:
A refrigeration management system for managing a downstream refrigeration system in response to an upstream refrigeration system, wherein at least one of the downstream refrigeration system and the upstream refrigeration system comprises a transport refrigeration system (Ben-Tzur, ¶¶ [0203] and [0219] – refrigerated transport vehicle (downstream) and non-refrigerated truck (upstream)), the system comprising:
a processor (Ben-Tzur, Figure 1A: Perishable Lifecycle Manager (PLM) 104 – server; and ¶ [0078]); and
a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising (Ben-Tzur, Figure 1A: Perishable Lifecycle Manager (PLM) 104 - server; and ¶ [0078]):
storing upstream data from the upstream refrigeration system (Ben-Tzur, Figure 1D: sensor 100, SIIC 102, and 106 LAN; and ¶¶  [0093] and [0187]) Wherein, Ben-Tzur teaches the upstream refrigeration system is that of a warehouse containing unit that transmits and stores sensor data.
determining a present goods condition corresponding to the upstream data (Ben-Tzur, ¶¶ [0131], [0228], and [0235]). Wherein, Ben-Id.;
determining a desired goods condition corresponding to the present goods condition wherein determining the desired goods condition is in response to a selected priority parameter, the selected priority parameter including at least one of maximizing the quality of the goods, energy savings, minimizing transport time for the goods, or minimizing inventory for the goods (Ben-Tzur, ¶¶ [0102], [0123] thru [0130], and [0245] thru [0255]). Wherein Ben-Tzur teaches, determining the perishables are “saleable” (i.e., desired good condition) by correcting the over-temperature events that decrease quality of the perishables (i.e.,  maximizing quality by correcting over-temperature events). Id.;
determining downstream parameters corresponding to the desired goods condition (Ben-Tzur, ¶¶ [0206] thru [0211] and [0246] thru [0255]). Wherein, Ben-Tzur teaches determining remaining shelf-life of desired goods saleable condition and set a corresponding temperature threshold to reach market in a saleable condition.; and
providing the downstream parameters to the downstream refrigeration system wherein the downstream parameters include temperature configured to control operation of the downstream refrigeration system (Ben-Tzur, ¶¶ [0132] thru [0139] and [0228]). Wherein, Ben-Tzur teaches an operator placing a monitorable shipping unit the produce to an acceptable temperature” (i.e., downstream parameter configured to control).
Regarding Claim 1, claim 1 is the method claim of the system claimed in representative claim 12. Wherein, claim 1 contains analogous limitations to those located in representative claim 12. Accordingly, claim 1 is rejected under the same premise. 
Regarding Claim 13, claim 13 is the product claim of the system claimed in representative claim 12. Wherein, Ben-Tzur further teaches: 
A computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising (Ben-Tzur, ¶ [0078]).
The remaining limitations of claim 13 are analogous to the limitations located in representative claim 12. Accordingly, claim 13 is rejected under the same premise.  
Regarding claim 2, Ben-Tzur teaches: The method of claim l, further comprising determining the present goods condition corresponding to at least one goods parameter (Ben-Tzur, ¶¶ [0131], [0206] thru [0208], [0228], and [0235]). Wherein, Ben-Tzur teaches a present goods condition is distressed when an over-temperature condition has occurred or is occurring, which may impact the remaining shelf-life. Id.
Regarding claim 3, Ben-Tzur teaches: The method of claim 2, wherein the at least one goods parameter includes at least one packaging parameter (Ben-Tzur, ¶ [0133]).
Regarding claim 4, Ben-Tzur teaches: The method of claim 1, further comprising:
identifying the upstream refrigeration system; and
identifying the downstream refrigeration system (Ben-Tzur, Figure 1D: ¶ [0218] thru [0221]. Wherein, Ben-Tzur teaches the upstream refrigeration system as the stationary refrigeration system, i.e., refrigeration system at the cold-storage facility, and the downstream refrigeration system as the transport refrigeration system, i.e., refrigeration system on the vehicle.
Regarding claim 5, Ben-Tzur teaches: The method of claim l, further comprising receiving upstream data from the upstream refrigeration system via at least one upstream sensor (Ben-Tzur, Figure 1D: sensor 100, SIIC 102, and 106 LAN; and ¶¶ [0093] and [0094]). Wherein, Ben-Tzur teaches the SIIC located at the warehouse, i.e., upstream refrigeration system, receives data from the sensor modules associated with the pallets (i.e., upstream sensor). Id. 
Regarding claim 6, Ben-Tzur teaches: The method of claim 1 further comprising determining the desired goods condition corresponding to a selected priority parameter (Ben-Tzur, Figure 10G: “remaining shelf life” and “current temperature;” and ¶¶ [0102], [0123] thru [0130], [0206] thru [0211], and [0245] thru [0255]). Wherein, Ben-Tzur teaches determining remaining shelf-life of desired goods saleable condition (i.e., a desired goods condition) and setting a corresponding Id.
Regarding claim 7, Ben-Tzur teaches: The method of claim 1, wherein the upstream refrigeration system is a transport refrigeration system (Ben-Tzur, ¶¶ [0227] and [0228]). Wherein, Ben-Tzur teaches a refrigerated truck delivers the produce to the customer’s facility (i.e., the refrigerated truck is a transport refrigeration system that is upstream of the customer facility). Id. 
Regarding claim 8, Ben-Tzur teaches: The method of claim 1, wherein the upstream refrigeration system is a stationary refrigeration system (Ben-Tzur, ¶ [0203], [0218] thru [0219], and [0226]). Wherein, Ben-Tzur teaches a “forced air cooling facility” that loads the produce onto the refrigerated truck (i.e., the forced air cooling facility is an upstream stationary refrigeration system). Id. 
Regarding claim 9, Ben-Tzur teaches: The method of claim 1, wherein the downstream refrigeration system is a transport refrigeration system (Ben-Tzur, ¶¶ [0218] thru [0219]). Wherein, Ben-Tzur teaches the refrigerated truck (i.e., downstream transport refrigeration system) is loaded at the cooled storage facility (i.e., upstream stationary refrigeration system). Id.
Regarding claim 10, Ben-Tzur teaches: The method of claim 1, wherein the downstream refrigeration system is a stationary refrigeration system (Ben-Tzur, ¶ [0203]). Wherein, Ben-Tzur teaches that a non-refrigerated vehicle (i.e., upstream) delivers the produce to “a forced air cooling facility” (i.e., downstream stationary refrigeration system). Id. 
Regarding claim 11, Ben-Tzur teaches: The method of claim 1, further comprising providing the downstream parameters to a user device (Ben-Tzur, Figure. 10E; ¶¶ [0210] and [0232]). Wherein, Ben-Tzur teaches that interested parties, i.e., the user, can monitor the cumulative temperatures in conjunction with a threshold value for temperature and these values are displayed to user by a “mouse-click,” i.e., user device, while the goods are en-route on the truck, i.e., threshold and cumulative values on the truck are downstream parameters from the cold-storage facility. Id.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 8:30 am - 4:30 pm CST, Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628